Citation Nr: 0203419	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  98-16 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to the assignment of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for 
chronic low back pain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman
INTRODUCTION

The veteran had active duty from March 1983 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

This case was previously before the Board in March 2000, on 
which occasion it was determined that the veteran was not 
entitled to an evaluation in excess of 20 percent for chronic 
low back pain with degenerative disc disease.  The Board 
found that the veteran's service-connected low back 
disability was not manifested by severe limitation of motion, 
severe symptoms of intervertebral syndrome or severe 
lumbosacral strain.

In addition to entering a final decision on the issue of the 
veteran's entitlement to an increased schedular evaluation, 
the Board remanded the case for consideration of whether an 
extraschedular evaluation was warranted for the veteran's 
back disability.  Such action having been completed, the case 
is again before the Board for appellate review.


FINDING OF FACT

As marked interference with the veteran's employment as the 
result of his service-connected low back disability has been 
demonstrated, the case presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.



CONCLUSION OF LAW

The criteria for the assignment of an additional 10 percent 
extraschedular rating for the veteran's service-connected low 
back pain with degenerative disc disease, currently rated 20 
percent on a schedular basis, have been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.

The veteran is seeking an extraschedular evaluation for his 
service-connected low back pain with degenerative disc 
disease.  After examining the record, the Board is satisfied 
that all relevant facts pertaining to the veteran's claim 
have been properly developed.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the veteran's claim.  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the issue of an 
extraschedular evaluation for his service-connected low back 
pain with degenerative disc disease as the RO has complied 
with the notice provisions of the VCAA and its implementing 
regulations.  This is so because the RO specifically notified 
the veteran of the requirements needed for an extraschedular 
evaluation for his service-connected low back pain with 
degenerative disc disease in the June 2000 supplemental 
statement of the case and notified the veteran of the 
provisions of the VCAA in the September 2001 supplemental 
statement of the case.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an extraschedular 
evaluation for his service-connected low back pain with 
degenerative disc disease.  The Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. Chapter 51.  There has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Factual Background

The current record shows that the veteran underwent a VA 
examination in February 1998.  At this time the veteran 
reported, among other things, that he continued to experience 
chronic back pain, as well as stiffness in the morning when 
he arose, and by the end of the day.  He reported that he was 
employed as a pipe layer, and that he did not miss work, 
stating that "I have to eat."  Additionally, he reportedly 
took three to four tablets of Tylenol when his back pain 
flared up, and continued to work at his job.  He took the 
Tylenol once during the day and then at night if necessary, 
approximately every eight hours.  According to the veteran, 
the Tylenol helped if the back pain was mild and it relieved 
the pain or took the edge off more intense pain.  His back 
pain was also relieved by rest.

The veteran reported that he wore a "preventive back injury 
back" for lifting, but did not use a back brace.  He also 
reported that he was able to continue his work with his back 
pain flare-ups, but that he found himself very stiff at the 
end of the day, and the next morning.  On examination, it was 
noted that the veteran's back was painful at extremes of 
motion.  He reported that he could feel a pull in his low 
back, but that the pain was not marked until he got to the 
extremes of motion.  Range of motion testing showed flexion 
to 50 degrees, extension to 30 degrees; right rotation to 30 
degrees, left rotation to 40 degrees, and right and left 
lateral bending to 25 degrees.

Deep tendon reflexes were found to be symmetric and normal.  
The veteran was also found to have normal sensation to light 
touch.  It was noted that he had pain in both lower 
extremities.  Additionally, it was noted that straight leg 
raising at 30 degrees caused pain in the low back and 
buttocks area.  The examiner found no neurologic 
abnormalities.  No spasm was palpable within the back with 
motion.  The veteran exhibited normal gait, and there were no 
posture abnormalities.  It was noted that he walked on his 
heels and toes without difficulty.  Also, he did not 
experience fatigue from back pain, or sensations of weakness.

In a July 1998 VA Vocational Rehabilitation report of 
Counseling and Outcomes, it was noted that the veteran had 
applied for Chapter 31 benefits, indicating that, because of 
the residuals of back problems, he was having significant 
difficulties maintaining his current employment as a pipe 
layer.  It was noted that the essential job functions of his 
employment tended to aggravate his service-connected back 
disability.  He was currently employed as a laborer/ pipe 
layer and it was reported that his specific job functions 
appeared to be too strenuous for his disabling condition.

The counseling psychologist stated that, based upon the 
veteran's low back disability, it would be found that the 
veteran more then likely was and should be restricted to 
sedentary to no more then medium duty work occupations.  It 
was indicated that specific restrictions would likely include 
lifting and carrying no more then 25 to 50 pounds as well as 
pushing and pulling.

It was reported that, as the veteran only had appropriate 
transferable skills in the heavy duty labor types of 
industries, it appeared that he would need some form of 
training in order to find appropriate transferable skills.  
It was noted that, although currently employed, his current 
employment was certainly not consistent with his residual 
functional capacities.

At an October 1998 personal hearing, the veteran described 
his back pain as  shooting or radiating in nature.  He said 
it was like "hot acid," and that it would radiate down his 
buttock and thigh into his toe.  Other times, it was just a 
dull throb.  He described intermittent relief but moving the 
wrong way aggravated his back.  He also indicated that he 
would sometimes wake up sore in the morning.  The veteran 
further testified that he was unemployed and undergoing a 
rehabilitation program because of his back disorder.  This 
program included schoolwork to become a teacher.  He 
testified that he left the construction field because of 
concerns that it would cause additional damage to his back.  
He stated that his physician had informed him that if he 
continued in the construction field he would end up in a 
wheelchair.  The veteran indicated that the frequency of his 
attacks of back pain varied depending on what he was doing, 
but that it occurred at least once a week.  He testified that 
he took anti-inflammatory medication (Naprosyn) and that he 
had previously missed work because of his back pain, but not 
enough that he risked being fired.  He also stated that he 
continued to do some part-time work in that he would help his 
brother-in-law install forced air heating systems.

At an October 2001 hearing on appeal, the veteran testified 
that working as a pipe installer had adverse effects on his 
low back and that he had experienced marked interference with 
employment due to constant pain and sciatica since 1998.  He 
related that he was undergoing vocational rehabilitation 
training as a school teacher and indicated that he expected 
to be ready to be employed as a teacher in the fall of 2002.

Analysis

In this case, the veteran's service-connected low back 
disability is currently rated 20 percent under Diagnostic 
Code 5295 of the VA Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Under 
Diagnostic Code 5295, for lumbosacral strain, a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  Under Diagnostic Code 5293, for intervertebral 
disc syndrome, a 20 percent evaluation applies if there are 
moderate; recurring attacks.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 and 5295 (2001).  As noted in the Introduction to 
this decision, a March 2000 Board decision denied the 
veteran's appeal for a schedular rating in excess of 20 
percent for his low back disability and remanded the issue of 
entitlement to an extraschedular rating for his low back 
disorder.  The latter issue remains in appellate status. 

In the aforementioned March 2000 remand the Board noted that 
in Floyd v. Brown, 8 Vet. App. 88 (1996), the Court held that 
the Board did not have jurisdiction to address the provisions 
of 38 C.F.R. § 3.321(b)(1) in the first instance, but that 
the Board was still obligated to seek out all issues that 
were reasonably raised from a liberal reading of documents or 
testimony and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Accordingly, the issue was remanded and the RO was asked to 
request employment information from the veteran as well as 
any available official vocational rehabilitation records and 
to then adjudicate the claim for an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).

38 C.F.R. § 3.321(b)(1) provides that ratings shall be based 
as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The central question here is whether an exceptional or 
unusual disability picture is presented with such related 
factors as marked interference with employment. Review of the 
veteran's employment history and medical history leads the 
Board to conclude that there is evidence that his service-
connected low back disability presents such an exceptional or 
unusual disability picture.  As evidenced by the employment 
history above, the veteran had been employed as a laborer 
whose duties were difficult to perform because of his 
service-connected low back disability and were found to place 
him at risk for further damage to his low back.

In 1998, the veteran took the opportunity to seek retraining 
under the VA vocational rehabilitation program.  He 
apparently left his job as a laborer some time between July 
and October 1998 and he has pursued another line of 
employment, expecting to be working as a school teacher 
beginning in the fall of 2002.  Relying on the record, the 
Board determines that, in addition to the current schedular 
rating of 20 percent,  the veteran's low back condition 
warrants an extraschedular rating of 10 percent under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board finds that the record demonstrates marked 
interference with employment as, because of the veteran's 
service-connected low back disability, he was required to 
discontinue his employment as a heavy laborer and seek, by 
way of retraining, a new career.  Such marked interference 
with employment is to a much greater degree than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment and under which 
the veteran is compensated at only 20 percent.  Accordingly, 
the assignment of an additional 10 percent extra-schedular 
evaluation is warranted for the veteran's service-connected 
low back disability.  


ORDER

Entitlement to the assignment of an extraschedular evaluation 
of 10 percent for chronic low back pain with degenerative 
disc disease, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1), is granted.  The appeal is allowed, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

